Order, Supreme Court, New York County (Diane Lebedeff, J.), entered on or about August 2, 2002, which, to the extent appealed from, denied plaintiffs motion for summary judgment on its account stated cause of action, unanimously affirmed, without costs.
The court properly denied plaintiffs motion for summary judgment on its cause of action for an account stated. Plaintiff has not established that there was an agreement that the individual defendants would be personally liable for the services provided to the corporate defendant (see LeBoeuf Lamb, Greene & MacRae, L.L.P. v Worsham, 185 F3d 61 [1999]), and there are triable issues with respect to whether a considerable portion of the legal fees incurred was authorized. Concur — Saxe, J.P., Sullivan, Ellerin, Lerner and Gonzalez, JJ.